DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Fogarty on 1/12/22.

The application has been amended as follows: 
In claim 23 line 12, the phrase “the shield member including:” is changed to --the shield member of the socket and the shield member of the header each including:--.

In claim 24 in line 12, the phrase “the shield member including:” is changed to --the shield member of the socket and the shield member of the header each including:--.
Also in claim 24 in line 32, the phrase “the housing in a direction intersecting the second first direction;” is changed to -- the housing in a direction intersecting the first direction;--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “a shield body having a first side wall, and a shield bent portion, and the shield bent portion of each of the socket and the header including: a curved portion, and a second side wall facing the first side wall in the second direction and connected to the first side wall via the curved portion”, when combine with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-4, 6-10, 12-17 and 20-22 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 23, the prior art of record does not anticipate or render obvious the limitations: “the socket including the shield connector; the header including the shield connector facing the shield connector of the socket; and in a direction in which the shield connectors face each other, the connection portion of one of the shield connectors overlapping the cutout of the other shield connector”, when combined with the rest of the limitations of claim 23.  Claim 23 is therefore allowable.

With regard to claim 24, the prior art of record does not anticipate or render obvious the limitations: “the housing of the socket including: a side wall extending in the first direction and located outside the terminal holder of the housing in a direction intersecting the first direction; 

With regard to claim 25, the prior art of record does not anticipate or render obvious the limitations: “the second portion of the shield member of at least one of the connector parts being aligned with the terminal holder of the one of the connector parts in the second direction with a gap interposed therebetween, and at least a part of the terminal section of the one of the connector parts being located in the gap between the shield member of the one of the connector parts and the terminal holder of the one of the connector parts as viewed in the third direction”, when combined with the rest of the limitations of claim 25.  Claim 25 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831